

	

		II

		109th CONGRESS

		2d Session

		S. 2296

		IN THE SENATE OF THE UNITED

		  STATES

		

			February 16, 2006

			Mr. Inouye (for himself,

			 Mr. Stevens, Mr. Levin, and Mr.

			 Leahy) introduced the following bill; which was read twice and

			 referred to the Committee on Homeland

			 Security and Governmental Affairs

		

		A BILL

		To establish a fact-finding Commission to

		  extend the study of a prior Commission to investigate and determine facts and

		  circumstances surrounding the relocation, internment, and deportation to Axis

		  countries of Latin Americans of Japanese descent from December 1941 through

		  February 1948, and the impact of those actions by the United States, and to

		  recommend appropriate remedies, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Commission on Wartime Relocation and

			 Internment of Latin Americans of Japanese Descent

			 Act.

		2.Findings and

			 purpose

			(a)FindingsBased on a preliminary study published in

			 December 1982 by the Commission on Wartime Relocation and Internment of

			 Civilians, Congress finds the following:

				(1)During World War II, the United

			 States—

					(A)expanded its internment program and

			 national security investigations to conduct the program and investigations in

			 Latin America; and

					(B)financed relocation to the United States,

			 and internment, of approximately 2,300 Latin Americans of Japanese descent, for

			 the purpose of exchanging the Latin Americans of Japanese descent for United

			 States citizens held by Axis countries.

					(2)Approximately 2,300 men, women, and

			 children of Japanese descent from 13 Latin American countries were held in the

			 custody of the Department of State in internment camps operated by the

			 Immigration and Naturalization Service from 1941 through 1948.

				(3)Those men, women, and children

			 either—

					(A)were arrested without a warrant, hearing,

			 or indictment by local police, and sent to the United States for internment;

			 or

					(B)in some cases involving women and children,

			 voluntarily entered internment camps to remain with their arrested husbands,

			 fathers, and other male relatives.

					(4)Passports held by individuals who were

			 Latin Americans of Japanese descent were routinely confiscated before the

			 individuals arrived in the United States, and the Department of State ordered

			 United States consuls in Latin American countries to refuse to issue visas to

			 the individuals prior to departure.

				(5)Despite their involuntary arrival, Latin

			 American internees of Japanese descent were considered to be and treated as

			 illegal entrants by the Immigration and Naturalization Service. Thus, the

			 internees became illegal aliens in United States custody who were subject to

			 deportation proceedings for immediate removal from the United States. In some

			 cases, Latin American internees of Japanese descent were deported to Axis

			 countries to enable the United States to conduct prisoner exchanges.

				(6)Approximately 2,300 men, women, and

			 children of Japanese descent were relocated from their homes in Latin America,

			 detained in internment camps in the United States, and in some cases, deported

			 to Axis countries to enable the United States to conduct prisoner

			 exchanges.

				(7)The Commission on Wartime Relocation and

			 Internment of Civilians studied Federal actions conducted pursuant to Executive

			 Order 9066 (relating to authorizing the Secretary of War to prescribe military

			 areas). Although the United States program of interning Latin Americans of

			 Japanese descent was not conducted pursuant to Executive Order 9066, an

			 examination of that extraordinary program is necessary to establish a complete

			 account of Federal actions to detain and intern civilians of enemy or foreign

			 nationality, particularly of Japanese descent. Although historical documents

			 relating to the program exist in distant archives, the Commission on Wartime

			 Relocation and Internment of Civilians did not research those documents.

				(8)Latin American internees of Japanese

			 descent were a group not covered by the Civil Liberties Act of 1988 (50 U.S.C.

			 App. 1989b et seq.), which formally apologized and provided compensation

			 payments to former Japanese Americans interned pursuant to Executive Order

			 9066.

				(b)PurposeThe purpose of this Act is to establish a

			 fact-finding Commission to extend the study of the Commission on Wartime

			 Relocation and Internment of Civilians to investigate and determine facts and

			 circumstances surrounding the relocation, internment, and deportation to Axis

			 countries of Latin Americans of Japanese descent from December 1941 through

			 February 1948, and the impact of those actions by the United States, and to

			 recommend appropriate remedies, if any, based on preliminary findings by the

			 original Commission and new discoveries.

			3.Establishment of the

			 commission

			(a)In

			 generalThere is established

			 the Commission on Wartime Relocation and Internment of Latin Americans of

			 Japanese descent (referred to in this Act as the

			 Commission).

			(b)CompositionThe Commission shall be composed of 9

			 members, who shall be appointed not later than 60 days after the date of

			 enactment of this Act, of whom—

				(1)3 members shall be appointed by the

			 President;

				(2)3 members shall be appointed by the Speaker

			 of the House of Representatives, on the joint recommendation of the majority

			 leader of the House of Representatives and the minority leader of the House of

			 Representatives; and

				(3)3 members shall be appointed by the

			 President pro tempore of the Senate, on the joint recommendation of the

			 majority leader of the Senate and the minority leader of the Senate.

				(c)Period of

			 appointment; vacanciesMembers shall be appointed for the life of

			 the Commission. A vacancy in the Commission shall not affect its powers, but

			 shall be filled in the same manner as the original appointment was made.

			(d)Meetings

				(1)First

			 meetingThe President shall

			 call the first meeting of the Commission not later than the later of—

					(A)60 days after the date of enactment of this

			 Act; or

					(B)30 days after the date of enactment of

			 legislation making appropriations to carry out this Act.

					(2)Subsequent

			 meetingsExcept as provided

			 in paragraph (1), the Commission shall meet at the call of the

			 Chairperson.

				(e)QuorumFive members of the Commission shall

			 constitute a quorum, but a lesser number of members may hold hearings.

			(f)Chairperson and

			 vice chairpersonThe

			 Commission shall elect a Chairperson and Vice Chairperson from among its

			 members. The Chairperson and Vice Chairperson shall serve for the life of the

			 Commission.

			4.Duties of the

			 Commission

			(a)In

			 generalThe Commission

			 shall—

				(1)extend the study of the Commission on

			 Wartime Relocation and Internment of Civilians, established by the Commission

			 on Wartime Relocation and Internment of Civilians Act—

					(A)to investigate and determine facts and

			 circumstances surrounding the United States' relocation, internment, and

			 deportation to Axis countries of Latin Americans of Japanese descent from

			 December 1941 through February 1948, and the impact of those actions by the

			 United States; and

					(B)in investigating those facts and

			 circumstances, to review directives of the United States armed forces and the

			 Department of State requiring the relocation, detention in internment camps,

			 and deportation to Axis countries; and

					(2)recommend appropriate remedies, if any,

			 based on preliminary findings by the original Commission and new

			 discoveries.

				(b)ReportNot later than 1 year after the date of the

			 first meeting of the Commission pursuant to section 3(d)(1), the Commission

			 shall submit a written report to Congress, which shall contain findings

			 resulting from the investigation conducted under subsection (a)(1) and

			 recommendations described in subsection (a)(2).

			5.Powers of the

			 Commission

			(a)HearingsThe Commission or, at its direction, any

			 subcommittee or member of the Commission, may, for the purpose of carrying out

			 this Act—

				(1)hold such public hearings in such cities

			 and countries, sit and act at such times and places, take such testimony,

			 receive such evidence, and administer such oaths as the Commission or such

			 subcommittee or member considers advisable; and

				(2)require, by subpoena or otherwise, the

			 attendance and testimony of such witnesses and the production of such books,

			 records, correspondence, memoranda, papers, documents, tapes, and materials as

			 the Commission or such subcommittee or member considers advisable.

				(b)Issuance and

			 enforcement of subpoenas

				(1)IssuanceSubpoenas issued under subsection (a) shall

			 bear the signature of the Chairperson of the Commission and shall be served by

			 any person or class of persons designated by the Chairperson for that

			 purpose.

				(2)EnforcementIn the case of contumacy or failure to obey

			 a subpoena issued under subsection (a), the United States district court for

			 the judicial district in which the subpoenaed person resides, is served, or may

			 be found may issue an order requiring such person to appear at any designated

			 place to testify or to produce documentary or other evidence. Any failure to

			 obey the order of the court may be punished by the court as a contempt of that

			 court.

				(c)Witness

			 allowances and feesSection

			 1821 of title 28, United States Code, shall apply to witnesses requested or

			 subpoenaed to appear at any hearing of the Commission. The per diem and mileage

			 allowances for witnesses shall be paid from funds available to pay the expenses

			 of the Commission.

			(d)Information

			 from Federal agenciesThe

			 Commission may secure directly from any Federal department or agency such

			 information as the Commission considers necessary to perform its duties. Upon

			 request of the Chairperson of the Commission, the head of such department or

			 agency shall furnish such information to the Commission.

			(e)Postal

			 servicesThe Commission may

			 use the United States mails in the same manner and under the same conditions as

			 other departments and agencies of the Federal Government.

			6.Personnel and

			 administrative provisions

			(a)Compensation of

			 membersEach member of the

			 Commission who is not an officer or employee of the Federal Government shall be

			 compensated at a rate equal to the daily equivalent of the annual rate of basic

			 pay prescribed for level IV of the Executive Schedule under section 5315 of

			 title 5, United States Code, for each day (including travel time) during which

			 such member is engaged in the performance of the duties of the Commission. All

			 members of the Commission who are officers or employees of the United States

			 shall serve without compensation in addition to that received for their

			 services as officers or employees of the United States.

			(b)Travel

			 expensesThe members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for employees of agencies under subchapter I

			 of chapter 57 of title 5, United States Code, while away from their homes or

			 regular places of business in the performance of services for the

			 Commission.

			(c)Staff

				(1)In

			 generalThe Chairperson of

			 the Commission may, without regard to the civil service laws and regulations,

			 appoint and terminate the employment of such personnel as may be necessary to

			 enable the Commission to perform its duties.

				(2)CompensationThe Chairperson of the Commission may fix

			 the compensation of the personnel without regard to chapter 51 and subchapter

			 III of chapter 53 of title 5, United States Code, relating to classification of

			 positions and General Schedule pay rates, except that the rate of pay for the

			 personnel may not exceed the rate payable for level V of the Executive Schedule

			 under section 5316 of such title.

				(d)Detail of

			 government employeesAny

			 Federal Government employee may be detailed to the Commission without

			 reimbursement, and such detail shall be without interruption or loss of civil

			 service status or privilege.

			(e)Procurement of

			 temporary and intermittent servicesThe Chairperson of the Commission may

			 procure temporary and intermittent services under section 3109(b) of title 5,

			 United States Code, at rates for individuals that do not exceed the daily

			 equivalent of the annual rate of basic pay prescribed for level V of the

			 Executive Schedule under section 5316 of such title.

			(f)Other

			 administrative mattersThe

			 Commission may—

				(1)enter into agreements with the

			 Administrator of General Services to procure necessary financial and

			 administrative services;

				(2)enter into contracts to procure supplies,

			 services, and property; and

				(3)enter into contracts with Federal, State,

			 or local agencies, or private institutions or organizations, for the conduct of

			 research or surveys, the preparation of reports, and other activities necessary

			 to enable the Commission to perform its duties.

				7.TerminationThe Commission shall terminate 90 days after

			 the date on which the Commission submits its report to Congress under section

			 4(b).

		8.Authorization of

			 appropriations

			(a)In

			 generalThere are authorized

			 to be appropriated such sums as may be necessary to carry out this Act for

			 fiscal year 2007.

			(b)AvailabilityAny sums appropriated under the

			 authorization contained in this section shall remain available, without fiscal

			 year limitation, until expended.

			

